371 U.S. 28 (1962)
WALTON
v.
ARKANSAS.
No. 18, Misc.
Supreme Court of United States.
Decided October 22, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ARKANSAS.
John C. Finley, Jr. for petitioner.
Frank Holt, Attorney General of Arkansas, and Thorp Thomas and Jack L. Lessenberry, Assistant Attorneys General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted.
In this capital case the Supreme Court of Arkansas sustained petitioner's conviction against the claim, among others, that in violation of the Fourteenth Amendment to the Constitution of the United States his involuntary confession of the crime was introduced in evidence at the trial. Walton v. State, 233 Ark. 999, 350 S.W.2d 302. Petitioner contends that independently of this claim his conviction was unconstitutional because he was not represented by counsel at the time of his arraignment in the course of which he acknowledged the voluntariness of his confession, such acknowledgment being later used in evidence against him at the trial.
When the Arkansas Supreme Court decided this case it did not have the benefit of this Court's decision in Hamilton v. Alabama, 368 U.S. 52, which was rendered subsequent to the state court's decision and on the same day that it denied rehearing upon a petition filed prior *29 to the announcement of the Hamilton case. Further, we are unable to conclude from the record filed in this Court either that petitioner had counsel at the time of the arraignment proceedings or, if not, that he was advised of his right to have counsel at such proceedings and that he understandingly and intelligently waived that right.
In these circumstances we conclude that the judgment of the Supreme Court of Arkansas should be vacated and the case remanded to that court for further consideration in light of Hamilton v. Alabama, supra, or for such other appropriate proceedings as may be available under state law for resolution of this constitutional claim.
It is so ordered.